Citation Nr: 0618768	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  98-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1987 to January 1997, with later service in the Air 
Force Reserve.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the Oakland Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in pertinent part, granted 
service connection for lumbosacral strain, rated 
noncompensable.  In December 1998, the veteran testified 
before a Hearing Officer at the Oakland RO.  A June 1999 
Supplemental Statement of the Case (SSOC) granted a 10 
percent rating effective January 1997 (the date of claim).  
In 2003 jurisdiction over the case was transferred to the 
Reno RO as the veteran had apparently relocated to Nevada.  
In January 2004, a Travel Board hearing was scheduled, but 
the veteran failed to report.  In September 2004 and May 2005 
the Board remanded the claim for further development.    


FINDINGS OF FACT

1.  Prior to June 25, 2005, the veteran's low back disability 
was manifested by no more than slight limitation of motion; 
moderate limitation of motion, muscle spasm on extreme 
forward bending with loss of lateral spine motion, 
unilateral, in standing position, forward flexion of the 
thoracolumbar spine 60 degrees or less or combined range of 
motion of the thoracolumbar spine 120 degrees or less were 
not shown.   

2.  From June 25, 2005 the veteran's low back disability has 
been manifested by muscle spasm and loss of lateral spine 
motion; severe lumbosacral strain, severe limitation of 
motion, forward flexion of the thoracolumbar spine 30 degrees 
or less and ankylosis are not shown.  


CONCLUSION OF LAW

The veteran's lumbosacral strain warrants staged ratings of 
10 percent prior to June 25, 2005, and 20 percent effective 
from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Codes 5292, 5295 (effective 
prior to Sept. 26, 2003), Code 5237 (2005).

2.  From June 25, 2005 a 20 percent rating for the veteran's 
low back disability is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Codes 
5292, 5295 (effective prior to Sept. 26, 2003), Code 5237 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice by a December 2003 and 
October 2004 letters from the RO.  These letters provided 
notice of the evidence necessary to substantiate the claim 
and of VA's and the veteran's responsibilities in claims 
development.  The October 2004 letter also explicitly 
notified the veteran to submit any evidence in his possession 
pertinent to the claim and provided him with the text of the 
revised rating criteria for rating disabilities of the spine, 
which became effective on September 26, 2003.  Although the 
veteran was not provided complete  notice in the form of a 
notice letter regarding criteria for rating the disability at 
issue and effective dates of awards (Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), he is not prejudiced by 
such deficiency as such notice was provided via statement of 
the case after he disagreed with the initial rating assigned; 
he was given ample time to respond; and the case was 
readjudicated, after VCAA notice was given.      

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained and he 
was afforded with VA orthopedic evaluations.  VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim is met.  He is not prejudiced by the Board's 
proceeding with appellate review of the merits of the claim 
at this time. 

II.  Factual Background

On VA examination in March 1997 the diagnosis was lumbosacral 
strain.  The veteran reported soreness in his low back that 
was non-radiating.  He had sought help from a chiropractor 
with some relief and there was no history of back surgery, 
radiation or bowel or bladder incontinence.  Physical 
examination showed normal lordotic curvature and no 
tenderness.  Straight leg raise was negative to 80 degrees 
bilaterally and the veteran had full painless range of 
motion.  Neurologic evaluation showed that deep tendon 
reflexes were 2+ and symmetric in the upper and lower 
extremities and strength and sensation were intact.  X-rays 
of the lumbosacral spine showed no acute finding.  There was 
no subluxation or disc space narrowing and S1 was found to be 
a transitional vertebrae.
1997 private chiropractic treatment notes show that the 
veteran was treated for low back pain and left sciatic pain 
with radiating pain and numbness below the left knee.  The 
diagnoses were sciatica and lumbosacral strain and treatment 
modalities included chiropractic adjustments, aquamassage, 
moist heat and micro stimulation. 

In his March 1998 Notice of Disagreement, the veteran 
indicated that he had localized pain, tenderness of low back 
muscles and tingling down the left leg.  All daily activities 
would aggravate and increase his symptoms and he had been 
under chiropractic care for quite some time.  When his 
symptoms were severe, he wore a back brace.  

In his April 1998 Form 9, the veteran indicated that he had 
noticed a progression of chronic symptoms including localized 
low back pain, muscle spasms, nagging arthritic pain in the 
discs and transient numbness down the legs dominantly on the 
left side.  He avoided picking up heavy objects or making 
sudden movements and cold, wet weather aggravated his 
condition. 

At the December 1998 hearing at the RO the veteran testified 
that he had pain and discomfort around the belt line dominant 
on the left side.  Sometimes the muscles would spasm and 
tighten, mostly while sleeping but also when he stood for a 
long period.  If his back would consistently hurt for a 
number of days he would wear his back brace and go to see his 
chiropractor.  He estimated that he wore the brace four or 
five times a month.  He found the brace really uncomfortable 
but would wear it until the pain started to go away.  His 
pain would sometimes radiate down his buttock on the left 
side and also down his left leg.  He described his median 
pain level as three or four but it would escalate with 
physical activity.  

On VA orthopedic and neurological examination in May 1999 the 
diagnosis was lumbosacral strain.  The veteran reported that 
he had intermittent pain in his back, specifically in the 
sacroiliac joint.  He did not describe sciatica down either 
leg or muscle spasms or incontinence.  He saw his 
chiropractor about once a month and he took ibuprofen for 
pain on a PRN basis.  Physical examination showed normal 
configuration of the lumbosacral spine without tenderness or 
muscle spasm.  Range of motion was found to be 90 1/2 degrees 
flexion, 30 1/2 degrees extension, 40 1/2 degrees right flexion, 
40 1/2 degrees left flexion, 35 1/2 degrees right rotation and 30 
1/2 degrees left rotation.  Neurologic evaluation showed that 
patellar and Achilles reflexes were 3+ bilaterally and 
sensory examination was normal in both lower extremities.  
Straight leg raising was to 90 1/2 degrees bilaterally and heel 
to walking and squatting were normal.  The examiner commented 
that when the veteran was symptomatic there was a 20 percent 
decrease in external rotation.  

On VA examination in June 2005 the diagnostic impression was 
chronic lumbosacral strain with X-ray findings of a 
transitional lumbosacral junction.  The veteran reported a 
constant low back pain that kept him awake at night.  It was 
not aggravated by coughing or sneezing but may have radiated 
down his right leg and may have been associated with numbness 
of the left thigh.  The veteran also reported that flare-ups 
occurred daily, lasting hours and that work as an airplane 
mechanic, especially lifting and bending, aggravated his 
pain.  He had missed six days of work the previous year 
because of back pain.  In the past he had used a back brace 
but he did not believe that it helped so he stopped using it.  
Physical examination showed pain and limitation of lumbar 
spine motion.  On forward bending the veteran first felt pain 
at 37 degrees but could forward bend to 97 degrees to within 
3 1/2 inches of the floor.  He could backward extend 34 degrees 
active and passive measured with a goniometer.  Right lateral 
flexion was 29 degrees, left lateral flexion was 34 degrees 
and rotation was 30 degrees bilaterally.  Knee and ankle 
jerks were both 2+/2+ and there was bilateral paraspinal 
muscle spasm.  There was no sciatic notch tenderness and no 
motor deficits.  There was no additional limitation of motion 
of the lumbar spine because of pain, weakness, fatigability 
or lack of coordination and pain provided the major 
functional impact on the veteran's condition.  EMG testing 
was negative and lumbosacral spine X-rays showed partial 
lumbarization of S1 with questionable spondylolysis on the 
right and slight narrowing of the L2-L3 disc space.  No 
evidence of spondylolisthesis was seen.  
  
III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability has been 
diagnosed as lumbosacral strain.  The criteria for rating 
lumbosacral strain were revised effective September 26, 2003, 
which was during the pendency of this appeal.   From 
September 26, 2003, the veteran is entitled to a rating under 
these revised criteria.  Given that the veteran has already 
been assigned a 10 percent rating for his low back 
disability, the focus is on criteria that would allow for a 
rating in excess of 10 percent. 

Criteria in effect prior to September 26, 2003

The current 10 percent rating for the veteran's low back 
disability is assigned under Code 5295 for lumbosacral 
strain.  Under Code 5295 a 10 percent rating is warranted 
with characteristic pain on motion, a 20 percent rating is 
warranted with muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral in standing position 
and a 40 percent rating is warranted for severe 
manifestations, with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Codes 5293, 5295.  

Alternative criteria are provided by Code 5292 (for 
limitation of motion of the lumbar spine).  Under Code 5292, 
moderate limitation of lumbar motion warrants a 20 percent 
rating and severe limitation of lumbar motion warrants a 40 
percent rating.

The evidence of record does not support assignment of a 
rating in excess of 10 percent for the veteran's lumbar spine 
condition under Code 5292 for any time-frame within the 
appeal period, as overall limitation of lumbar motion was no 
more than slight with flexion of at least 90, extension of at 
least 30, right lateral flexion of at least 29, left lateral 
flexion of at least 24, and bilateral rotation of at least 
30.  [A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal flexion of the lumbar spine is 90 degrees, 
normal extension is 30 degrees, normal left and right lateral 
flexion is 30 degrees and normal left and right lateral 
rotation is 30 degrees.]  38 C.F.R. § 4.71a.  Prior to June 
25, 2005 there is also no objective evidence of muscle spasm 
or any significant loss of lateral spine motion so as to 
warrant a rating in excess of 10 percent under Code 5295.  
(While the veteran did report muscle spasm at his December 
1998 hearing at the RO, it was not noted on the May 1999 VA 
examination).  However, given that the June 25, 2005 VA 
examiner found bilateral muscles spasm along with a decrease 
in lateral motion, a 20 percent rating is warranted from June 
25, 2005 under Code 5295.  A higher (40 percent rating) is 
not warranted as listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes and abnormal mobility on 
forced motion are not shown.      

The Board has also considered whether an increased rating 
might be warranted under any of the other diagnostic codes 
for rating disability of the lumbar spine in effect prior to 
September 23, 2002.  However, those codes do not apply, as 
they require ankylosis (Codes 5286, 5289) or vertebral 
fracture (Code 5285) and neither ankylosis nor vertebral 
fracture is shown.  

Criteria in effect after September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine essentially provide that 
lumbosacral strain is rated under the General Rating Formula 
for Diseases and Injuries of the Spine (Code 5237).  Under 
the General Rating Formula, a 20 percent rating is warranted 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees or combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees or muscle spasm or guarding that is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis is present.  A 40 percent rating is warranted where 
there is limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, a 50 percent rating is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is warranted 
when there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, (effective September 26, 2003).

Given that throughout the rating period forward flexion of 
the thoracolumbar spine was at least 90 degrees, the combined 
thoracolumbar range of motion was always greater than 120 
degrees, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour has not been 
shown and ankylosis has not been present, a rating in excess 
of 10 percent under the General Rating Formula prior to June 
25, 2005 or in excess of 20 percent from that date is not 
warranted.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, throughout the appeal 
period it is not shown that the veteran has any functional 
loss beyond his now current level of compensation.  See 
38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 
(1995).  Notably, the June 2005 examination specifically 
found that there was no additional limitation of motion of 
the lumbar spine because of pain, weakness, fatigability or 
lack of coordination and the May 1999 examination 
specifically found that "no Deluca factors were 
identified."  While the May 1999 examiner did find an 
additional 20 percent decrease in external rotation when the 
veteran was symptomatic, this finding is not of sufficient 
magnitude to warrant an increase based on resulting 
functional loss, as even with the additional rotational 
decrease, the veteran's limitation of motion prior to June 
2005 is still best described as slight.    

In summary, the evidence does not establish that a rating in 
excess of 10 percent for lumbar spine disability is warranted 
under any applicable criteria prior to June 25, 2005.  
However, the evidence does establish that and a 20 percent 
(but no higher) rating is warranted from June 25, 2005 under 
Code 5295.     







ORDER

An increased staged rating of 20 percent is granted for the 
veteran's lumbosacral strain, effective from June 25, 2005, 
and subject to the regulations governing payment of monetary 
awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


